Case 1:21-cv-01231-JPH-MJD Document 60 Filed 06/17/21 Page 1 of 3 PageID #: 889




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  ALL-OPTIONS, INC.; et al.,                            )
                                                        ) CASE NO. 1:21-CV-1231-JPH-MJD
                                Plaintiffs,             )
                                                        ) CIVIL ACTION
  v.                                                    )
                                                        )
  ATTORNEY GENERAL OF INDIANA, in his                   )
  official capacity; et al.,                            )
                                                        )
                                Defendants.             )

                                PLAINTIFFS’ WITNESS LIST

        Plaintiffs identify the following witness who will provide live testimony at the preliminary

 injunction hearing scheduled to take place on June 21, 2021:

        1.     Courtney A. Schreiber, M.D., M.P.H.: Dr. Schreiber is an expert in obstetrics,

 gynecology, abortion care, and research methods. She will testify about the drug regimen used to

 provide medication abortion; the scientific evidence concerning “abortion reversal”; the

 pharmacodynamics and pharmacokinetics of mifepristone and progesterone; the potential safety

 risks of “abortion reversal”; and the impact of the Abortion Reversal Disclosure Requirement on

 the informed consent process, patient decision-making, and the practitioner-patient relationship.

 Dr. Schreiber may be contacted through Plaintiffs’ counsel.




                                                 1
Case 1:21-cv-01231-JPH-MJD Document 60 Filed 06/17/21 Page 2 of 3 PageID #: 890




 Dated: June 17, 2021

 Respectfully submitted,

  /S/ Stephanie Toti
  Stephanie Toti                                    Christine Clarke*
  Sneha Shah*                                       PLANNED PARENTHOOD FEDERATION OF
  LAWYERING PROJECT                                 AMERICA
  41 Schermerhorn St., No. 1056                     123 Williams St., 9th Fl.
  Brooklyn, NY 11201                                New York, NY 10038
  Tel.: 646-490-1083                                Tel: 646-689-2958
  stoti@lawyeringproject.org                        christine.clarke@ppfa.org
  sshah@lawyeringproject.org
                                                    Hannah Swanson*
  Kathrine D. Jack                                  PLANNED PARENTHOOD FEDERATION OF
  JACK LAW OFFICE LLC                               AMERICA
  One Courthouse Plaza                              1110 Vermont Ave. NW, Ste. 300
  P.O. Box 813                                      Washington, DC 20005
  Greenfield, IN 46140                              Tel: 202-973-4800
  Tel: 317-477-2300                                 hannah.swanson@ppfa.org
  kjack@jacklawoffice.com
                                                    Hannah Brass Greer*
  Attorneys for Plaintiffs All-Options, Inc.;       PLANNED PARENTHOOD GREAT NORTHWEST,
  Whole Woman’s Health Alliance; Alison             HAWAIʻI, ALASKA, INDIANA, KENTUCKY, INC.
  Case, M.D.; Women’s Med Group                     2001 E. Madison St.
  Professional Corp.; and William Mudd              Seattle, WA 98122
  Martin Haskell, M.D.                              Tel: 206-427-3208
                                                    hannah.brassgreer@ppgnhaik.org
  Kenneth J. Falk
  Gavin M. Rose                                     Rebecca Chan*
  Stevie J. Pactor                                  AMERICAN CIVIL LIBERTIES UNION
  ACLU OF INDIANA                                   FOUNDATION
  1031 E. Washington St.                            125 Broad St., 18th Fl.
  Indianapolis, IN 46202                            New York, NY 10004
  Tel.: 317-635-4059                                Tel.: 646-885-8338
  kfalk@aclu-in.org                                 rebeccac@aclu.org
  grose@aclu-in.org
  spactor@aclu-in.org                               Attorneys for Plaintiff Planned Parenthood
                                                    Great Northwest, Hawaiʻi, Alaska, Indiana,
  Attorneys for All Plaintiffs                      Kentucky, Inc.

  *Admitted pro hac vice




                                                2
Case 1:21-cv-01231-JPH-MJD Document 60 Filed 06/17/21 Page 3 of 3 PageID #: 891




                                 CERTIFICATE OF SERVICE

        I hereby certify that, on June 17, 2021, a true and accurate copy of the foregoing document

 was served on all counsel of record via the Court’s electronic court filing (ECF) system.


                                                      /S/ Stephanie Toti
                                                      Stephanie Toti




                                                 3
